Citation Nr: 1705533	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.   10-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia. 


REPRESENTATION

Veteran represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2011, the Veteran testified at a Travel board hearing before a Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida, with regard to the claim currently on appeal. A transcript of the proceeding has been associated with the claims file. Subsequently, the Veteran was notified in November 2012 that the VLJ was no longer employed by the Board, and he was offered an opportunity for a new Board hearing, which the Veteran declined in December 2012. 

In December 2011 and June 2015, the Board remanded the claim for further development of the claims for the period on appeal associated with the electronic file. In June 2015, the Board remanded the claims of entitlement to an increased disability rating in excess of 10 percent for his paralyzed left diaphragm, and service connection for sleep apnea and for chronic obstructive pulmonary disease (COPD), both as secondary to his service-connected paralyzed left diaphragm and entailment to a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia. Those claims were remanded to the RO to provide the Veteran with an appropriate statement of the case (SOC) on those issues. In a September 2016 Decision Review Officer (DRO) decision, the RO granted service connection for obstructive sleep apnea and assigned a 50 percent disability rating, effective April 27, 2012, representing a complete grant of the benefit sought on appeal.  The RO provided the Veteran with an SOC with regards to the issues of entitlement to a disability rating in excess of 10 percent for a paralyzed left diagram and service connection for COPD in September 2016; however, the Veteran failed to file a substantive appeal with regard to the stated issues.  Therefore, these issues are no longer on appeal.  

The Board notes that the Veteran has not asserted, and the evidence of record does not otherwise suggest, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, particularly his service-connected paroxysmal supraventricular tachycardia. See September 2011 Hearing Transcripts. Therefore, the Board finds that in this case, entitlement to a total disability rating based on individual unemployability rating based on individual unemployability (TDIU) has not been implicitly raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's paroxysmal supraventricular tachycardia is currently assigned a 10 percent disability rating, effective January 25, 2007. See November 2012 rating decision. The Veteran seeks an increased rating. See February 2009 Claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016). Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's paroxysmal supraventricular tachycardia is rated under Diagnostic Code (DC) 7010. DC 7010 provides for a higher 30 percent rating when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram (ECG) or Holter monitor.

In December 2011, the Board remanded the Veteran's claim so that he could be afforded another VA examination to address the current severity of his paroxysmal supraventricular tachycardia, as evidence indicated it may have worsened since the prior February 2009 VA examination. Subsequently, the Veteran was afforded a new January 2012 VA examination.    

Regarding the January 2012 VA examination, there is an indication that the Veteran meets the requirement for a higher disability rating under DC 7010. The January 2012 VA examination report reflects that the Veteran experienced atrial fibrillation, atrial flutter, and supraventricular tachycardia in intermittent frequency for more than 4 episodes in the past 12 months. These atrial fibrillation, atrial flutter, and supraventricular tachycardia episodes were documented on a Holter monitor. However, there is no indication where this information was retained. Also there is no indication that the examiner reviewed the Veteran's lay statements, C-file and private records. The Board can only concluded that this information was provided by the Veteran. A mere transparency of symptoms is not probative evidence, and as such, a remand is warranted for additional clarification. 

In order to obtain evidence to substantiate the claim and the findings of the January 2012 VA examination, the Board requested private treatment records from Sarasota Cardiology in the June 2015 Board Remand. See June 2015 Board Remand. The Veteran testified that his only current heart treatment was by a private cardiologist, Dr. P., of Sarasota Cardiology. See September 2011 Hearing Transcript. The Board notes, however, that no private treatments records from Sarasota Cardiology dated since May 2006 have been associated with the claims file. The Veteran was mailed a letter in April 2016, requesting a completed and signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain private treatment records from Dr. P of Sarasota Cardiology from May 2006 to present. See April 2016 Development Letter. These records are critical in order to fairly decide this claim. However, the Veteran has only provided private medical records for other claims that are not before the Board. In September 2015, the Veteran's attorney stated in a faxed letter sent to the VA, that the Veteran was currently undergoing testing for all of his service connected disabilities See September 2015 faxed letter.  The Board finds that a remand is warranted to obtain updated VA records and to attempt to obtain records from the Sarasota Cardiology from May 2006. 

Lastly, if and only if private treatment records from Sarasota Cardiology date May 2006 to present are provided from the Veteran, a new VA examination would be indicated. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected disability. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

A specific request should be made for private treatment records from Dr. P. of Sarasota Cardiology dated since May 2006, that have not been previously obtained. The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. Regardless of whether or not the Veteran responds, obtain his complete VA treatment records. 

2. If and only if private treatment records from Sarasota Cardiology from May 2006 to present are provided from the Veteran, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his service-connected paroxysmal supraventricular tachycardia disability. The examiner should perform all indicated tests and studies and report all clinical findings in detail. The electronic claims file and a copy of this remand must be reviewed by the examiner. The VA examiner should indicate in the report whether the claims file was reviewed. The electronic folder should be reviewed by the examiner, and the examination report should reflect that review. The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the results of the January 2012 examination and February 2009 VA examination, and all Holter monitor tests and all cardiology examiner's report, and the Veteran's lay statements regarding his episodes of tachycardia and related heart symptoms. Specifically, the VA examiner should address the following:

a. Identify all pathology related to the Veteran's service-connected heart disability. Conduct all necessary tests and elicit clinical findings. 

b. Determine the frequency of any tachycardia attacks and specify whether they are infrequent or severe and frequent in nature.

c. State how many episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by an ECG or Holter monitor, the Veteran has experienced in the past year. Explain what constitute an episode of paroxysmal atrial fibrillation or supraventricular tachycardia.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

3. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



